Case 1:19-cv-01517-JKB Document 37 Filed 08/26/19 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MARYLAND
Northern Division
BROADCAST MUSIC, INC., et al.
Plaintiffs

|
Vv. | Civil Action No.: 1:19-cv-01517-JKB
CARRIE BELL, INC., d/b/a CAFE 611, et al.

|

|

Defendants

 

ORDER OF JUDGMENT .
AGAINST DEFENDANTS CARRIE BELL, INC., D/B/A CAFE 611 AND RENELL JONES

This matter came before the Court on Plaintiffs’ Motion for Default Judgment Against
Detendants Carrie Bell, Inc., d/b/a Café 611 and Renell Jones (“Motion for Default Judgment”).
Having considered the pleadings, affidavits and Memorandum, it is ORDERED AND
ADJUDGED:

I

Plaintiffs’ Motion for Default Judgment shall be and it is hereby granted, this Court finding
that Defendants Carrie Bell, Inc., d/b/a Café 611 and Renell Jones knowingly and intentionally
infringed upon the copyrights of five (5) musical compositions owned and/or licensed by Plaintiffs.

II

Plaintiffs shall recover from Defendants Carrie Beli, Inc., d/b/a Café 611 and Renell Jones,
jointly and severally, statutory damages in the total amount of six thousand dollars ($6,000.00) for
each of the five (5) musical compositions, for a total of $30,000.00, pursuant to 17 U.S.C. Section

504(c)(1).

EXHIBIT

(00394871y. (15456,00008)} 3

 
Case 1:19-cv-01517-JKB Document 37 Filed 08/26/19 Page 2 of 2

Il
Plaintiffs shall recover from Defendants Carrie Bell, Inc., d/b/a Café 611 and Renell Jones,
jointly and severally, full costs in this action (Le., $930.00), plus reasonable attorney’s fees in the
amount of $6,000.00, pursuant to 17 U.S.C. Section 505.
IV
Plaintiffs shall recover from Defendants Carrie Bell, Inc., d/b/a Café 611 and Renell Jones,
jointly and severally, interest on the full amount of this Judgment, from the date of this Judgment,
pursuant to 28 U.S.C. Section 1961.
V
Defendants Carrie Bell, Inc., d/b/a Café 611 and Renell Jones and their agents, servants,
employees and all persons acting under their permission or authority shall be and they are hereby
permanently enjoined and restrained from infringing, in any manner, the copyrighted musical
compositions licensed by Broadcast Music, Inc.
VI
This Court shall retain jurisdiction over this action for the purpose of enforcing the
Judgment granted.
VII

This case shall remain open as to Defendants Karen Jones, Randall J ones, and Randy Jones.

Dated:

 

James Kk. Bredar
Chief Judge

{00394871v, (15456.00008)} 2
